Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 28, 2021 has been received, Claims 21-36 and 38-39 are currently pending, with Claims 32 and 35-36 remaining withdrawn from prosecution at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the not disclosed in the instant specification as being used together in the shoe sole; i.e. they are disclosed as distinct embodiments. Therefore, the limitation is regarded as new matter since the grooves cannot coexist with the recesses.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the continuous channel has grooves”. The claimed limitation is indefinite as Claim 21 recites “wherein the continuous channel includes a plurality of recesses” and it is unclear if Applicant is intending to refer to the same structure or different structures. After a full review of Applicant’s disclosure it appears that Applicant is referring to the same structure when reciting “recesses” and “grooves” as the two structures are not disclosed in the instant specification as being used together in the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 fails to further limit the subject matter of the claim upon which it depends, Claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21-27, 29-31, 33, 34, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardiner (US 2,761,224).
Regarding Claim 21, Gardiner discloses a modular shoe adapted to be configured into at least two different forms (Col.1, lines 15-22) comprises: a two-layered sole (32,11,12,13) comprising at least an upper sole (32,13) and a lower sole (11,12), the two-layered sole receiving at least one shoe upper (16) for arrangement over a user's foot, at least one of the upper sole and the lower sole forming a continuous channel (20) around its outer perimeter/surface formed where the upper sole mates with the lower sole for receiving and engaging with the at least one shoe upper (as seen in Fig.1-3); wherein each of the at least one shoe upper has at least one connection portion (23) that is adapted to be received in the continuous channel so as to permit adjustable gliding of the at least one shoe upper with respect to the two-layered sole to a user desired configuration, by insertion of the at least one connection portion into the continuous channel (Col.2, lines 21-37); wherein the continuous channel includes an entrance (26) for accepting the at least one connection portion that is received by and retained in the continuous channel; and wherein the continuous channel includes a 

Regarding Claim 22, Gardiner discloses a modular shoe according to claim 21 wherein the continuous channel (20) is provided on a side edge (i.e. left side & right side edges of sole) of the two-layered sole so as not to interfere with a wearer's foot (as seen in Fig.2).

Regarding Claim 23, Gardiner discloses a modular shoe according to claim 21 wherein a lower face (i.e. lower face of 11,12) of the lower sole includes or is adapted to receive a heel (Fig.1; the lower face of 11 includes heel 12, inasmuch as has been claimed by Applicant).

Regarding Claim 24, Gardiner discloses a modular shoe according to claim 21 wherein at least part of a lower face (i.e. 12) of the lower sole that is adapted to contact ground has a grip surface (inasmuch as has been claimed by Applicant, the lower face of 12 would have a grip surface as it would create some level of friction when contacting the ground).



Regarding Claim 26, Gardiner discloses a modular shoe according to claim 21 wherein the modular shoe has at least one connector (33) with which a decorative item (i.e. buckle) is attached to the modular shoe (as seen in Fig.1).

Regarding Claim 27, Gardiner discloses a modular shoe according to claim 26 wherein the decorative item is from a group consisting of: bows, ribbons, clasps, images, logos, toys, and jewels (i.e. a buckle is a clasp, inasmuch as has been claimed by Applicant).

Regarding Claim 29, Gardiner discloses a modular shoe according to claim 21 wherein the at least one connection portion (23) comprises a body (24) for locating in the continuous channel (20), and an arm (vertical portion of 23) for connecting the body to the at least one shoe upper (16)(as seen in Fig.3).

Regarding Claim 30, Gardiner discloses a modular shoe according to claim 29 wherein the arm (vertical portion of 23) is flexible (Col.2, lines 37-40).

Regarding Claim 31, Gardiner discloses a modular shoe according to claim 29 wherein the continuous channel (20) has grooves (i.e. 21 are grooves) on an outer edge 

Regarding Claim 33, Gardiner discloses a modular shoe according to claim 21 wherein the continuous channel (20) is sandwiched between the upper sole and the lower sole (as seen in Fig.3).

Regarding Claim 34, Gardiner discloses a modular shoe according to claim 21 including at least one of the plurality of recesses (21) to further lock the at least one connection portion (23) in position in the continuous channel (Col.2, lines 42-45).

Regarding Claim 38, Gardiner discloses a modular shoe according to claim 21 wherein the upper sole (32,13) separably mates with the lower sole (11,12)(i.e. as they are all separate layers which are then connected they “separably mate”, inasmuch as has been claimed by Applicant).

Regarding Claim 39, Gardiner discloses a modular shoe according to claim 38 wherein the upper sole interlocks (via staples and/or adhesives) with the lower sole (Col.2, lines 5-11; i.e. the upper and lower sole interlock with one another as they engage with each other by overlapping, inasmuch as has been claimed by Applicant).

5.	Claim(s) 21-29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (US 8,250,780).


    PNG
    media_image1.png
    325
    572
    media_image1.png
    Greyscale

Regarding Claim 22, Diaz discloses a modular shoe according to claim 21 wherein the continuous channel (140) is provided on a side edge of the two-layered sole so as not to interfere with a wearer's foot (as seen in Fig.1-3).

Regarding Claim 23, Diaz discloses a modular shoe according to claim 21 wherein a lower face of the lower sole (110) includes or is adapted to receive a heel (410)(Fig. 7 & 8; Col.2, lines 50-59).

Regarding Claim 24, Diaz discloses a modular shoe according to claim 21 wherein at least part of a lower face of the lower sole that is adapted to contact ground has a grip surface (Col.2, lines 12-14; i.e. rubber is known to be an anti-slip, grip, material as it produces friction).



Regarding Claim 26, Diaz discloses a modular shoe according to claim 21 wherein the modular shoe has at least one connector (610) with which a decorative item is attached to the modular shoe (Fig.6; Col.2, lines 45-49).

Regarding Claim 27, Diaz discloses a modular shoe according to claim 26 wherein the decorative items is from a group consisting of: bows, ribbons, clasps, images, logos, toys, and jewels (Fig.6; Col.2, lines 45-49).

Regarding Claim 28, Diaz discloses a modular shoe according to claim 21 wherein the two-layered sole is flexible (i.e. as it is made of rubber, an elastomeric material) and substantially planar (Col.1, lines 61-63).

Regarding Claim 29, Diaz discloses a modular shoe according to claim 21 wherein the at least one connection portion (150) comprises a body for locating in the continuous channel, and an arm for connecting the body to the at least one shoe upper (See annotated Figure below).

    PNG
    media_image2.png
    283
    522
    media_image2.png
    Greyscale


Regarding Claim 31, Diaz discloses a modular shoe according to claim 29, wherein the continuous channel has grooves (i.e. portions extending between opening to 140 and 140) on an outer edge of the continuous channel for accepting the arm of the at least one connection portion (See annotated Figure above).


	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732